 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406United Mine Workers of America and Apogee Coal Company d/b/a Arch of West Virginia.  Case 9ŒCBŒ10626 October 8, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The central issue in this case is whether the Respondent Union violated Section 8(b)(3) of the Act by repudiating the collective-bargaining agreement it entered into with the Charging Party on November 6, 2001.  The Respon-dent contends, inter alia, that ratification was a condition precedent to an effective agreement, that the employees did not ratify the agreement, and that the agreement, there-fore, is not binding.  Administrative Law Judge George Carson II found that ratification was not a condition precedent to an agreement, that the agreement was bind-ing, and that the Respondent, therefore, unlawfully repudi-ated the agreement.1The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,2 and conclusions3 and to adopt the recommended Order as modified.4Our dissenting colleague asserts that the Guyan mine agreement did not occur in the context of a lawful bargain-ing relationship in an existing unit, that the agreement is an                                                                                                                      1 On July 23, 2002, the judge issued the attached decision.  The Re-spondent filed exceptions.  The General Counsel and the Charging Party filed answering briefs. 2 The Respondent has excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 The Union excepts to the judge™s finding that the Company has taken no steps to open the Guyan mine because of the Union™s repudiation of the agreement.  We find it unnecessary to rely on the judge™s finding. The judge recommended that the Respondent Union be ordered to give full force and effect to the November 6, 2001 agreement if the Company opens the Guyan mine.  In adopting the judge™s recommendation, we modify the Order to reflect that, in the event the Guyan mine opens, the Respondent Union must give full force and effect to the memorandum of understanding only upon a proper demonstration of majority support among the Guyan employees.  Mine Workers (Lone Star Steel Co.), 231 NLRB 573, 576 (1977), enf. denied 639 F.2d 545 (10th Cir. 1980), cert. denied 450 U.S. 911 (1981), supplemental decision 262 NLRB 368 (1982). 4 Because there is no complaint allegation or finding that the Respon-dent independently violated Sec. 8(b)(1)(A) of the Act, we shall delete from the recommended Order the general injunctive ﬁlike or relatedﬂ language recommended by the judge.  See Paperworkers Local 620 (In-ternational Paper Co.), 309 NLRB 44 fn. 3 (1992).  We shall also substi-tute a new notice reflecting this modification and our recent decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). illegal prehire agreement, and that to issue this 8(b)(3) order would be contrary to public policy.  His theory has not been alleged in the complaint, raised as a defense, or litigated by the parties.  Contrary to our colleague, there-fore, we decline to sua sponte find that the agreement is an unlawful prehire agreement or contrary to public policy.  We therefore affirm the judge and find that the Union™s repudiation of the Guyan agreement violated Section 8(b)(3).  Indeed, to do as our colleague suggestsŠto de-cide the case on a theory neither raised nor litigatedŠwould deny the parties due process of law.  See Conair Corp. v. NLRB, 721 F.2d 1355, 1372 fn. 60 (D.C. Cir. 1983) (ﬁ[E]ach party is entitled to know what is being tried, or at least to the means to find out.  Notice remains a first-reader element of procedural due process, and trial by ambush is no[t] . . . favored.ﬂ) (quoting Jimenez v. Tuna Vessel ﬁGranada,ﬂ 652 F.2d 415, 420 (5th Cir. 1981)); Soule Glass & Glazing Co. v. NLRB, 652 F.2d 1055, 1074 (1st Cir. 1981) (administrative law judge ﬁshould [not] undertake to decide an issue which he alone has interjected into the hearing, especially where, as here, the parties were never advised to litigate the issueﬂ). The dissent is based on the view that when the Union agreed to negotiate a new contract for a new mine, it sev-ered its connection to the Ruffner unit and entered into negotiations as a minority union.  However, the record shows that the Employer and the Respondent embarked on negotiations at least in part to preserve job opportunities for members of the Ruffner bargaining unit, once that mine was depleted.  The Guyan agreement expressly refers to the Ruffner mine where reserves are being depleted and to the parties™ interest in employing Ruffner employees at Guyan.5  It also provides a preference in employment at Guyan to employees who are represented by the Respon-dent and employed at the Ruffner mine.  Further, the Na-tional Bituminous Coal Wage Agreement of 1998 (the National Agreement) to which the Company and Union are signatory, and which covers the Ruffner unit, contains a provision allowing the parties to apply the National Agreement to any new operations upon the Union™s rec-ognition, certification, or otherwise properly obtaining  5 The Guyan agreement contains the following introductory statements of intent: Whereas, AOWV currently operates the Ruffner mine where re-serves are being depleted and AOWV hopes to commence opera-tions in new coal reserves located in Logan County, West Virginia, which reserves will be mined by a new operation hereinafter re-ferred to as the Guyan mine (Guyan); and Whereas AOWV wants to employ at Guyan its experienced and able work force which is now working at Ruffner and the UMWA wants to secure these job opportunities at Guyan. 338 NLRB No. 40  MINE WORKERS (ARCH OF WEST VIRGINIA) 407bargaining rights.
6  Although we need not, and do not, 
decide the issue, all of this suggests that the Guyan nego-
tiations took
 place within the context of the Ruffner bar-gaining relationship, and that the agreement reached vi-
tally affects the Ruffner empl
oyees by giving them prefer-
ence in employment at Guyan and protecting them from 
the effects of the shutdown at Ruffner.
7  Under this view, 
which is at least colorable under extant law,
8 the agree-ment would not contravene employees™ statutory right to 

choose whether they wish to be represented by a labor 
organization or raise public policy concerns.
9  To find oth-
erwise, in the procedural posture
 of this case, would deny 
the parties due process of law.
10                                                            
                                                                                             
6 Art. IA, sec. (f) of the Nationa
l Agreement, entitled ﬁApplication of 
this Contract to Employer™s Coal Landsﬂ provides: 
As part of the consideration for th
is Agreement, the Employers agree 
that this Agreement covers the ope
ration of all the coal lands, coal 
producing and coal preparation facilities owned or held under lease by them, or any of them, or by any 
subsidiary or affiliate at the date 
of this Agreement, or acquired during its term which may hereafter 
(during the term of this Agreement) be put into production or use.  
This section will immediately apply to any new operations upon the 
Union™s recognition, certification,
 or otherwise properly obtaining 
bargaining rights.  Notwithstanding the foregoing, the terms of this 
Agreement shall be applied without
 evidence of Union representation 
of the Employees involved to any relocation of an operation already 
covered by the terms of the Agreement. 
The Board has approved such clauses in 
Mine Workers (Lone Star 
Steel Co.), supra at 576.  Agreements imposed under such clauses are 
understood to become operative only if the union properly establishes 
its bargaining rights as the exclusiv
e collective-bargaining representa-tive of the employees to be covered by the agreement. 
7 The Employer clearly had a duty under Sec. 8(a)(5) to bargain with 
the Respondent over the effects of the 
shutdown of the Ruffner mine.  See 
First National Maintenance
 Corp. v. NLRB, 452 U.S. 666, 681Œ682 
(1981).  That the Guyan agreement also provided concessions to the 

Employer from the existing Ruffner 
agreement™s terms in no way detracts 
from its similarity to an effects bargaining agreement, vitally affecting the 
interests of the Ruffner employees. 
8 As the issue has not been raised by the parties or litigated, Member 
Bartlett expresses no view in this case on the merits of Board precedent in 
this area. 9 Thus, on this record, we cannot say, as our colleague does, that the 
contract is clearly in conflict with public policy.  To declare a contract unenforceable on public policy grounds, 
a tribunal must first determine 
that the public policy at issue is well defined and dominant.  
W. R. Grace & Co. v. Rubber Workers Local 759,
 461 U.S. 757, 766 (1983).  
The policy our colleague invokes is
 clearly definedŠprotecting em-

ployee free choiceŠand 
his interpretation of the 
facts implicates that 
policy.  However, it is not clear that, under the circumstances, enforce-
ment of the agreement would be in c
onflict with that policy.  The facts, as outlined above, allow another interpretation that does not implicate 
that public policy.  On this record, it 
cannot be said that ﬁthe interest in 
its [the contract™s] enforcement is
 clearly outweighed in the circum-
stances by a public policy against th
e enforcement of such terms.ﬂ  
Restatement (Second) of the Law of Contracts,
 Sec. 178
. 10 Our colleague says that we do 
not have ﬁdue process concerns 
about reconstructing the facts and the law to find that the UMWA has 
acted unlawfully based upon a theory
 neither alleged, litigated nor supported by the record evidence.ﬂ  But we have not done so.  Our 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, United 
Mine Workers of America, Fairfax, Virginia, its officers, 
agents, and representatives, shall take the action set forth 
in the Order as modified. 
1.  Delete paragraph 1(b). 
2.  Substitute the following for paragraph 2(a). 
ﬁ(a) Notify Apogee Coal Comp
any d/b/a Arch of West 
Virginia that it will honor the collective-bargaining agreement reflected in the memorandum of understand-

ing that it executed on November 6, 2001, and, if the 
Company opens the Guyan mine, give full force and ef-
fect to that agreement upon a proper demonstration of its 
majority support among the Guyan employees.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER COWEN, dissenting. 
The Company and the Uni
on negotiated a collective-
bargaining agreement for futu
re employees in a future 
bargaining unit at the Guyan mine.  This agreement did 
not occur in the context of a lawful bargaining relation-
ship in an existing unit.  It simply stands alone as an ille-
gal prehire agreement that 
preempts the future employ-
ees™ statutory right to choose whether or not they desire 
union representation and to negotiate for their own inter-
ests.  I will not sign an Order enforcing an agreement that 
so clearly flouts the fundamental policies of the Act. 
I.  THE PARTIES NEGOTIATED A NEW CONTRACT FOR A NEW MINE The Company and the Union have a bargaining rela-
tionship at the Ruffner mine 
where the Union is the law-
ful exclusive collective-bargaining representative for the Ruffner employees.  The Ruffner mine is nearing deple-
tion and parties met to discuss the Company™s plans for 
opening the Guyan mine.  The company representative, 
Lucha, said that the Compan
y would need concessions to 
make the opening of the Guyan mine economically fea-

sible.  He proposed that the parties negotiate modifica-
tions to the National Bituminous Coal Wage Agreement 
(the National Agreement) covering the Ruffner employ-
ees and then let that agreement cover the Guyan mine 
when it opened. 
 basis for finding that the Respondent 
violated Sec. 8(b)(3) by repudiat-
ing an agreement it had entered into
 with the Employer is the same 
theory that was clearly alleged, litig
ated, and supported by the record.  
What our colleague quarrels with is an
 analysis that is not necessary to 
the disposition of the case, but rather responds to his own theory of the 
case, which concededly was not litigated.  We have decided the case 
presented, and we leave open those de
batable matters that were not put 
at issue by the parties.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408The International Union representative, Webb, dis-
agreed with Lucha™s approach.  According to Lucha™s 
credited testimony: 
Mr. Webb then objected.  He to
ld me that to modify an 
existing Agreement with the unit would require ratifi-

cation.  He told me that his experience, that he had ne-
gotiated a lot of contracts, and that his experience was 
that a unit seldom if ever would vote to take conces-
sions to an existing Agreement.  He suggested that we 
negotiate for a new mine; a new contract for Guyan and 

that would not require ratification.  He said that is how 
the International would like to proceed. Tr. 28:17Œ25.
  Lucha agreed to Webb™s suggestion.   
II.  THE UNION NEGOTIATED OUTSIDE ITS BARGAINING RELATIONSHIP AT RUFFNER MINE At the moment that Lucha agreed to negotiate with the 
Union for a new contract for a new mine at Guyan, the 
parties severed their connection to the employees at 
Ruffner mine for the purposes of negotiations concerning 
the Guyan mine.  The Union was not acting as the repre-
sentative of the Ruffner employees; indeed, it expressly 
refused to do so.  It was, instead, acting solely as the 
purported representative of the future Guyan employees, 
employees who are not known and have not selected the 
Union as their bargaining agent.
1  In fact, the expressed 
                                                          
                                                                                             
1 The severance of the bargaining connection to the Ruffner employ-
ees defeats any argument that the Guyan agreement was made under 
the application-of-contract clause 
in the Ruffner National Agreement. 
In 
Mine Workers (Lone Star Steel Co.)
, 231 NLRB 573 (1977), enfd. 
denied 639 F.2d 545 (10th Cir. 1980), cert. denied 450 U.S. 911 (1981), 
supplemental decision 262 NLRB 368 (1982), the Board approved an 
ﬁapplication-of-contractﬂ clause, wh
ich permitted the parties to apply 
their agreement to new operations in separate and future bargaining 

units.  The clause at issue there, however, was anchored to an existing bargaining relationship where the Union was the lawful bargaining 

representative for the unit employ
ees.  Indeed, the Board found the 
clause to be a mandatory subject 
of bargaining because it vitally af-
fected the terms and conditions of employment of the bargaining unit 
employees by serving to protect jobs and work standards. 
Here, in contrast, the Union moved outside of its role as the Ruffner 
employees™ representative in order to avoid ratification of the Guyan 

agreement.  The agreem
ent it reached with the 
Company is not tied to 
its representative status with the Ruffner employees. The Union moved 
into the status of a minority union in the Guyan negotiations and any 

agreement it reached while in 
that status is unlawful. 
Although not relevant to this case, it is notable that the Tenth Circuit 
Court of Appeals expressly rejected
 the Board™s ﬁvitally effectsﬂ find-

ing in Lone Star, and no court of appeals has since endorsed the 
Board™s views regarding the UMWA ﬁapplication-of-contractﬂ clause.  
Thus, I have grave reservations regarding the lawfulness of the UMWA 
ﬁapplication-of-contractﬂ clause in any event.  Cf
. United Mine Work-
ers of America v. Pennington,
 381 U.S. 657 (1965) (ﬁ[T]here is nothing 
in the labor policy indicating that the union and the employers in one 
bargaining unit are free to bargain 
about the wages, hours and working 
conditions of other bargaining units or to attempt to settle these matters 
for the entire industry.ﬂ); 
Sperry Rand Corp. v. NLRB
, 492 F.2d 63, 69 
theory of the complaint in this case is that employee rati-
fication of the Guyan labor agreement was not required 
because there were no employ
ees in the unit at the time 
the agreement was negotiated 
and agreed to by the Un-ion. 
Other credited testimony by 
Lucha also reflects that both parties recognized that their discussions occurred 
outside the mandatory bargaining relationship at Ruffner.  
Thus, Lucha testified: 
We also discussed the fact 
that Arch of West Virginia 
did not want the fact that we were talking with them, 
trying to reach Agreement, to
 anyway be used to bind us, to force us into reachi
ng an Agreement.  We had 
other options, I explained to them, about opening this 
mine. 
. . . . The fact that we were willing to sit and talk with the 
Union, I didn™t want a claim later to come that we have 
been negotiating and thereby were bound to open this 
mine as signatory.  So, we signed an Agreement that 
our talks wouldn™t be used in that fashion.
 Tr. 29:6Œ30:3. 
Under these circumstances, it 
is self-evident that the 
Company was bargaining with a union that did not repre-

sent a majority of employees in the Guyan unit.  This 
conduct is proscribed for both the Company and the Un-
ion under well-established precedent.  Ladies™ Garment Workers (Bernhard Altman) v. NLRB
, 366 U.S. 731 
(1961).2III.  THERE IS NO SECTION 8(B)((3) VIOLATION BECAUSE THE UNION DOES NOT HAVE MAJORITY STATUS AT THE GUYAN MINE Because the Union™s conduct is proscribed, there can be no violation of Section 8(b)(3) in this case.  A Union™s 

duty to bargain arises from its majority status as bargain-
ing representative.
3  Here, the Union has no majority 
status with the future Guya
n employees, and therefore, 
cannot be held to have refused to bargain collectively 
 (2d Cir. 1974) (ﬁGenerally, an employer commits the unfair labor prac-
tices of interfering with employees
™ § 7 rights and supporting a union in 
violation of § 8(a)(1) and (2) when it imposes on employees of one unit 
the contract and bargaining agent of another unit.ﬂ [citations omitted]).
 2 There is an exception to this precedent in the construction industry.  
Sec. 8(f) permits an employer engaged primarily in the construction 
industry to enter into a prehire agreement with a union, notwithstanding 
the undetermined majority status of 
the Union.  But the parties here do 
not fall within this exception.  They are in the coal industry and thus 
have entered into an illegal prehire agreement. 
3 Sec. 8(b)(3) provides that it shall be an unfair labor practice for a 
labor organization ﬁto refuse to barg
ain collectively with an employer, 
provided it is the representative of his employees subject to the provi-
sions of section 9(a).ﬂ 
 MINE WORKERS (ARCH OF WEST VIRGINIA) 409with the Company concerning the Guyan mine.  For this 
reason, the 8(b)(3) allegation in the complaint must be 
dismissed. 
IV.  THE GUYAN AGREEMENT IS CONTRARY TO THE POLICIES OF THE ACT I am aware that the complain
t did not allege an unlaw-
ful prehire agreement.  Nor 
was the representative status of the Union raised or litigated by the parties.  I neverthe-

less feel the Board is compelled to confront conduct so 
clearly in conflict with the policies embedded in the Act 

that we are charged with effectuating.  Underlying Sec-
tion 8(a)(2) of the Act is the fundamental policy that em-

ployees ﬁshould be given an opportunity to determine for 
themselves which union they wish to represent them, or 
whether they wish to reject union representation en-
tirely.ﬂ  Judge & Dolph, Ltd., 
333 NLRB 175, 187 
(2001), quoting 
Sheraton-Kauai Corp. v. NLRB
, 429 F.2d 1352, 1354 (9th Cir. 1970).  The parties here have 

deprived the future Guyan employees of that opportunity.  
The Board must not let its remedial powers be used to 
enforce an agreemen
t that strips employees of such fun-
damental statutory rights.   
V.  DUE PROCESS DOES NOT REQUIRE THE BOARD TO IGNORE EMPLOYEE RIGHTS My colleagues suggest that due process considerations 
prevent the Board from cons
idering whether the UMWA 
was the majority representa
tive of the Guyan employees 
when it entered into the Guyan agreement that is the sub-
ject of this case.  I do not ag
ree.  The complaint in this 
matter alleges a violation of Section 8(b)(3) of the Act, 
which provides: 
It shall be an unfair labor practice for a labor organiza-

tion or its agents . . . (3) to refuse to bargain collectively 
with an employer, provided it is the representative of 
his employees subject to the provisions of [section 9(a)] 
of this title. 
As noted above, one of the indispensable elements of 
this violation is a finding that the charged union is the 

majority representative of 
the employees for which the 
bargaining was conducted.  I do not believe that it vio-
lates due process for the Board to consider whether the 

statutory requirements for finding a violation have been 
alleged and proved by the General Counsel.  Since I see 
no evidence that the UMWA wa
s the majority represen-
tative of the yet-to-be hired Guyan employees, I cannot 
find that the UMWA violated Section 8(b)(3) of the Act 
by repudiating the agreement that it negotiated for those 
employees. 
I note, however, that my colleagues do not have the 
same due process concerns about reconstructing the facts 

and law to find that the 
UMWA has acted unlawfully 
based upon a theory neither alleged, litigated, nor sup-
ported by the record evidence.  Although my colleagues 
do not find it necessary to reach the issue, they note that the Guyan agreement could be
 viewed as the result of 
ﬁeffectsﬂ bargaining for the Ruffner employees.  This is 
an inventive theory that has 
a certain superficial appealŠuntil one reviews the record evidence. 
Although I have reservations as to whether the Guyan 
agreement would be lawful even if it were negotiated in 
the context of lawful effects bargaining, the record evi-dence plainly shows that th
e UMWA expressly rejected 
the Employer™s suggestion that they bargain for an 
agreement concerning th
e Ruffner employees.
  The stated reason for this rejection was 
that any agreement for the 
Ruffner employees would require ratification, and the 

UMWA was adamant that the Ruffner employees would 
not ratify any agreement of the type proposed by the 
Employer.  Instead, the UMWA proposed that the parties 
negotiate a new agreement for a new mine at Guyan be-
cause there were no employees at Guyan and therefore 
ratification was not required.  Indeed, the absence of em-
ployees at Guyan and the lack of a ratification require-
ment are the cornerstones of the General Counsel™s the-
ory of this case. Unlike my colleagues, I cannot reconcile the General 
Counsel™s theory of this case with a finding that the par-
ties were engaged in effects bargaining for the Ruffner 
employees. Simply stated, I am not willing to reconstruct 
the facts in such a manner as to find that the UMWA did 
what it expressly refused to do, and at the same time ex-
pose the UMWA to substantial additional liability for 
violating its duty of fair representation to the Ruffner 
employees.  If, as my colleagues speculate, the UMWA 
was really negotiating for the Ruffner employees all 
along, but just said it was not doing so in order to defeat 
their ratification rights and accept an agreem
ent that it knew they would reject, the Ruffner employees may well 

have a viable claim against the UMWA.  This would 
expose the UMWA not only to
 additional unfair labor 
practice liability, but also to potential civil liability for 

any losses the Ruffner employees
 may have suffered.  In 
this regard, I note that the preferential hiring rights ex-
tended to the Ruffner empl
oyees in the Guyan Agree-ment appear to be inferior to the hiring rights that the 
Ruffner employees previously had under the Ruffner 
agreement.
4                                                          
 4 The Guyan agreement provides a hiring preference for UMWA-
represented employees at Ruffner by
 allowing employees to place their 
name on a list from which the Employer may pick Guyan employees 
without regard to seniority.  In contrast, art. IIA of the Ruffner agree-
ment provides that three out of fi
ve new jobs at new nonsignatory op-
erations of the Employer must be 
filled by seniority from a list of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410For all of the forgoing reasons, I would not find that 
the UMWA violated Section 8(b)(3) of the Act when it 
repudiated the Guyan agreement.  However, my col-
leagues do not agree.
  Accordingly, I dissent. 
 APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law a
nd has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 repudiate and refuse to adhere to the col-
lective-bargaining agreement 
reflected in the memoran-
dum of understanding that we entered into with Apogee 
Coal Company d/b/a Arch of West Virginia on Novem-
ber 6, 2001. WE WILL notify Apogee Coal Comp
any d/b/a Arch of West Virginia that we
 will honor the collective-bargaining agreement reflected in the memorandum of 
understanding that we entered into on November 6, 2001, 
and, if the Company opens the Guyan mine, 
WE WILL give full force and effect to that agreement on a proper 
demonstration of our majority support among the Guyan 
employees. 
 UNITED MINE WORKERS OF AMERICA  Naima R. Clarke, Esq., for the General Counsel. Judith Rivlin, Esq., for the Respondent. Forrest H. Roles 
and Denise L. Avampato, Esqs., for the Charg-
ing Party. 
DECISION STATEMENT OF THE CASE GEORGE CARSON II, Administrative Law Judge.  This case was tried in Charleston, West 
Virginia, on June 6, 2002.  The charge herein was filed on Fe
bruary 22, 2002, and the com-
                                                                                            
                                                           
UMWA-represented Ruffner employees who have indicated an interest 
in such jobs.  While I have severe 
reservations regarding the lawfulness 
of either preference to the extent
 that they extend only to UMWA-represented employees, I note that
 the Guyan agreement surrenders 
valuable seniority rights of the Ruffner employees without their con-
sent. plaint issued on April 26, 2002.
1  The complaint alleges that the 
Respondent Union violated Section 8(b)(3) of the National Labor Relations Act by failing and 
refusing to adhere to, and by 
repudiating, an agreement that it made with the Company on 
November 6.  The Respondent Union™s answer denies that it 
violated the Act and affirmatively pleads that the agreement 
was rejected by the affected employees.  I find that the evi-
dence does establish that the Respondent violated the Act. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed by the General Counsel, the Charging Party, and the Respon-

dent, I make the following2FINDINGS OF FACT I.  JURISDICTION
 The Employer, Apogee Coal Company d/b/a Arch of West 
Virginia, the Company, a corporation, is engaged in the mining 
and sale of coal at various locations in the State of West Vir-
ginia at which it annually purchases and receives goods valued 
in excess of $50,000 directly from points located outside the 
State of West Virginia. The Respondent admits, and I find and 
conclude, that the Employer is an employer engaged in com-
merce within the meaning of Sec
tion 2(2), (6), and (7) of the Act. 
The Respondent Union admits, and I find and conclude, that 
the United Mine Workers of America (UMWA) is a labor or-

ganization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  Facts The Company presently, and for several years, has been min-
ing coal at the Ruffner mine, a surface mine in Logan County, 

West Virginia.  This mine will soon be exhausted and will 
close. The Company has rights to the Guyan mine, a surface 
mine approximately 2Œ1/2 miles from the Ruffner mine.  The 
Guyan mine was worked approxi
mately 25 years ago by other 
companies and a lot of the ﬁeasyﬂ (i.e., easily accessible) coal 
was removed from that surface mine at that time.  Engineering 
studies conducted by the Company established that the mine 
could be operated profitably if the Company were able to ob-
tain a collective-bargaining agreement giving it some flexibility 
regarding such matters as scheduling and subcontracting. Dale Lucha, currently the Company™s manager of human re-
sources and in 2001 its manager of
 safety and labor relations, 
recalls being approached in 2000 by Local Union 5958 Presi-
dent Ernie Woods and chairman of the Ruffner Mining Com-
mittee, Roger Horton, regarding the possibility of mining 
Guyan. Woods recalls that Lucha approached him in 2001.  
Regardless of who approached whom, all parties agree that on 
September 12 there were formal
 discussions between the par-ties regarding the possibility of mining at the Guyan mine.  

Lucha specifically requested that representatives of the District 
 1 All dates are in 2001 unless otherwise indicated. 
2 The Respondent Union™s unopposed motion to correct errors in the 
transcript is granted, and attachment 1 reflecting the corrections is 
received as Union Exh. 3.  MINE WORKERS (ARCH OF WEST VIRGINIA) 411and International be present because he knew that the Interna-
tional was the bargaining agent for the Union. Prior to the September 12 meeting, Woods requested 
UMWA President Cecil Roberts to ﬁassign someone to helpﬂ in 
negotiating to secure the Guyan properties. Roberts said to 
ﬁwait.ﬂ  The date for the Sept
ember 12 meeting was approach-ing, so Woods called International Teller Bobby Webb, whom 
he knew from prior organizing campaigns, and requested that 
he attend the meeting.  Webb is 
both an International teller and director of the Southern West Virginia Career Center.  As an International teller he has responsibility for conducting Interna-
tional elections and ratifica
tion votes regarding National Agreements.  He also performs duties as assigned by the Inter-
national including organizing a
nd negotiating. Typically, Webb 
receives a letter signed by President Roberts authorizing him to 
enter into negotiations and requesting that he report on the pro-
gress of the negotiations to the collective-bargaining office of 
the Union. Upon being asked by Woods to come to the Sep-
tember 12 meeting, Webb contacted Dan Barnett, executive 
assistant to President Roberts.  Barnett directed Webb to con-
tact District 17 President Joe Carter, stating that if Carter did 
not have a problem Webb should go to the meeting and then 
report on what occurred. The September 12 meeting, held in a conference room at a 
Charleston, West Virginia mo
tel, included Lucha, General Manager Ken Hodack, and Brent 
Couch, manager of the Ruff-ner mine, for the Company and Local 5958 President Woods, 
Chairman Horton, District 17 President Carter, and Webb for 
the Union.  The Company, at the outset, explained that if it 
were to mine the Guyan property it would need a contract that 
would make it economically ﬁa good projectﬂ for the Company.  
Lucha proposed that the parties negotiate changes to the Na-
tional Bituminous Coal Wage Agreement so that their agree-
ment would apply to the Ruffner mine and ﬁwe would then 
allow the Ruffner mine to just absorb this Guyan property.ﬂ  
Webb disagreed.  Lucha testified that Webb explained that any 

modification of an existing agr
eement required ratification and that in his experience ﬁa unit seldom if ever would vote to take 
concessions to an existing Agr
eement.ﬂ  He proposed that the parties proceed by negotiating a new contract for a new mine, 

noting that such a contract would not require ratification.  
Couch recalls that Webb explained that there would be no rati-
fication vote ﬁbecause it is a new mine and you don™t have 
anybody working there.ﬂ  Webb and Woods do not dispute that 
Webb objected to any modification of the National Agreement 
with respect to the Ruffner employees stating that Ruffner was 
under the National Agreement and was ﬁnot part of these talks  
. . . [w]e will talk about the new properties and an Agreement at 
those new properties.ﬂ  Although denying that ratification was 
mentioned in the meeting, Webb,
 in testimony, confirmed that 
there is ﬁno ratification processﬂ regarding an agreement for a 
new mine because ﬁyou can™t identify who is going to go.ﬂ 
Lucha agreed to negotiate for an agreement for a new mine, 
but noted that the Company had other options including con-
tracting out the operation or selling the property.  He stated that 
he did not want the fact that the Company was ﬁwilling to sit 
and talk with the Unionﬂ to result in a claim that it was ﬁbound 
to open this mine as signatory.ﬂ
  Lucha, Woods, Horton, Carter, 
and Webb signed a document stating that the parties desired to 
enter ﬁconfidential discussionsﬂ and that ﬁneither party shall 
utilize . . . such discussions . . . in furtherance of any claim . . . 
pursuant to the [National] Agreement.ﬂ 
On September 26, the parties met again.  Lucha and Couch 
were present for the Company.  Woods, Horton, Carter, Webb, 
and Dave Evans, a District 17 executive board member, were 
present for the Union.  Lucha noted various deviations from the 
National Agreement that the Company needed in order to oper-
ate the Guyan mine profitably.  The deviations included more 
flexibility in scheduling employees for work than was permit-
ted under the National Agreement and the right to contract out 
the transportation of coal from the mine. The parties reached an 
agreement in principle and, at the conclusion of the meeting, 
representatives of the parties, including Lucha, Webb, Carter, 
Evans, and Woods, signed a Memorandum of Understanding subject to review by the Company™s corporate legal office in St. 
Louis and the Union™s contract office in Washington, D.C. Paragraph 1 of the Memorandum
 of Understanding provides that the Guyan mine ﬁwill be opened as a new mine.ﬂ  Appen-
dix A sets out the staffing priority of the Guyan mine, the first 
three priorities being active employees at the Ruffner mine, 
laid-off employees of the Ruffner mine who have been paneled 
to the Ruffner or Guyan mines, and laid-off employees of Apo-
gee/Hobert District 17 Panel who have been paneled to the Ruffner or Guyan mines. 
Lucha, corroborated by Couch, testified that, on September 
26, when Lucha was proposing certain deviations from the 

National Agreement, Local Union 
President Woods stated that ﬁthe Ruffner guys will never go for that; they won™t vote for 
that.ﬂ  Lucha responded that he understood that he was negoti-ating with the International and asked what did the Ruffner 
employees ﬁhave to do with it.ﬂ  Webb asked for a caucus and 
returned.  He stated to Lucha that the Company was negotiating 
with the International, and the discussion continued. Woods admitted that on several occasions he would ﬁlose itﬂ 
and ﬁthey,ﬂ referring to the other representatives of the Union, 

ﬁwould take me outside and talk to
 me.ﬂ  He testified that Dis-
trict 17 Representative Dave Evans assured him that the Memo-
randum of Understanding was just a ﬁwish list.ﬂ  The Memo-
randum of Understanding (MOU) speaks for itself and clearly 
states that the Company and the UMWA ﬁagree to the follow-
ing.ﬂ Webb denied that ratification was ever mentioned in negotia-tions but that it was discussed ﬁinternally with the Union.ﬂ  I do 
not credit that testimony. Webb confirmed that, when negotiat-

ing a contract for a new mine there ﬁis no ratification process 
because there [are] no people to vote on it.ﬂ  The specific des-
ignation of the Guyan mine as a ﬁnew mineﬂ in the MOU con-
firms that Webb, from the outset of negotiations, was aware 
that employees would not ﬁtak
e concessions to an existing 
Agreement.ﬂ  I credit Lucha and Couch™s testimony that Webb 
explained to them that in order to avoid a ratification vote the 
parties needed to negotiate a new contract for a new mine.  
Webb acknowledged that he was concerned that, if the Ruffner 
employees did not get those j
obs, ﬁthe Employer would con-
tract it [the Guyan mine] out and operate it non-Union.ﬂ  
Woods™ admission that he ﬁlost itﬂ on several occasions cor-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 412roborates the observations of Lucha and Couch that Woods 
disagreed with the terms of the agreement that Webb was nego-
tiating.  The fact that the parties continued to negotiate con-
firms that Webb assured Lucha th
at he was negotiating with the International.  I credit Lucha and Couch and find that when 
Woods raised objections to th
e terms being negotiated Lucha sought assurance that he was ne
gotiating with the International and that Webb gave him that assurance. On November 6, the parties again met in Charleston.  Present 
for the Company were Lucha and Couch.  Present for the Union 
were three International Union 
Representatives Webb, James F. 
ﬁFreddieﬂ Wright, Regional Director of Region 2 of the 
UMWA, and International Representative Bernard Evans, as 
well as Carter, Dave Evans, Woods, and Horton. Prior to this meeting, the members of Local 5958 had been 
advised by Woods of the terms of the MOU and, as Woods had 
anticipated at the bargaining table, they objected to them. 
Woods testified that the members asked him not to sign any-
thing that they did not ratify.  Prior to the November 5 meeting, 
Woods informed Webb and Wright that the members of the 
Local would not accept the agreement and he would not sign it. 
Neither Webb nor Wright mentioned this to the Company. 
At the meeting, Carter requested that Lucha, who had pre-
pared the final agreement, read it in its entirety. Lucha did so. 
Carter requested one change and then requested that Lucha alter 
the signature page, which had been prepared for signatures by 
representatives of the International, District 17, and Local 5958. Lucha recalled that ﬁCarter pointed out that, as I knew, only the 

International can bind itself to 
an Agreement and that I should take off the signatures for the District and the Local. So, I went 
back and made that change.ﬂ 
There was no discussion regard-ing ratification. Lucha, Webb, and Wright signed the agreement 
and all parties congratulated themselves upon coming to an 
agreement. 
On November 6, ratification was not mentioned. According 
to Webb, he had anticipated that the MOU would be submitted 
for ratification, but this anticipation on his part was never 
communicated to the Company. He testified that Wright came 

ﬁto try to see if he could get Ernie and Roger [Woods and Hor-
ton] to support the MOUﬂ and that, when Wright failed to ob-
tain the support of Woods and Ho
rton, he and Wright decided that the MOU would not be subject to ratification. In view of 
Woods™ unwavering opposition to the terms of the agreement, I 
am disinclined to credit this
 testimony.  Woods acknowledged 
that he became concerned that the agreement would not be 

subject to ratification when he saw that Freddie Wright was 
present for the meeting of November 5.  He feared that the 
International ﬁwould just hammer one down and say that this is 
it.ﬂ Woods was asked, ﬁWhen you saw Mr. Wright, you knew 

that it was going to be a final Agreement, correct?ﬂ  Woods 
answered, ﬁI was afraid that Mr. Wright would sign the Agree-
ment, yes.ﬂ  The foregoing testim
ony establishes that Wright™s 
presence was to assure that there was no question but that a 
binding agreement had been made.  Wright™s participation con-firmed Woods™ suspicion that the International ﬁwould just 
hammer one down and say that this is it.ﬂ 
Regardless of the reason for Wright™s presence, it is undis-
puted that ratification was never stated as a condition of the 
agreement entered into between the Company and the Union on 
November 6.  After the agreement was signed, the representa-
tives of the parties ﬁstood up and shook hands and patted each 
other on the back and congratulated each other for reaching an 
agreement.ﬂ  Woods later told the members of the Local, it was 
a ﬁsigned deal.ﬂ The Union stated that it intended to have a meeting with the 
Ruffner employees to explain the agreement.  The agreement 

was not presented to the employ
ees for ratification.  Employee 
Ervin Hensley was present at that meeting.  He testified that 
Woods informed the employees that this is ﬁa signed deal. 
There is nothing that we can do about it.ﬂ  The union officials 

were questioned about the terms of the agreement.  In respond-
ing to a question from Hensley 
regarding why they had negoti-
ated the agreement, District 17 Representative Dave Evans 
replied, ﬁWe are trying to keep you all a job.ﬂ  The members 
directed Woods to contact President Roberts ﬁto see if we were 
actually going to get a vote . . . or rescind the MOU.ﬂ  At some 
point, the record does not disclose when Woods did so.  In 
early December, Roberts directed that the Union have a 
ratification vote.  Only active employees at Ruffner voted. No 
laid-off employees or employees
 on the Apogee/Hobert panel 
were notified of the vote.  The employees voted against the 
agreement 175 to 15. In early December, Lucha received a telephone call at his 
home from Mine Chairman Roger Horton.  Horton informed 
Lucha that the Ruffner employees were dissatisfied with the 
Guyan agreement, that they had contacted UMWA President 
Cecil Roberts informing him that they felt the Union had ﬁsold 
them out,ﬂ and that Roberts had in
structed them to have a vote.  
Lucha informed Horton that he did not understand why the 
employees were voting since, as far as the Company was con-
cerned, they had as ﬁsigned binding agreement.ﬂ 
The following morning, Lucha called Webb who confirmed what Carter had said. Webb went on to explain that his meeting 
with the Ruffner employees, at which he had tried to explain 
the agreement, had gone ﬁvery 
badly,ﬂ the employees were 
upset and he did not have the opportunity to explain the agree-
ment very well. 
Lucha, after speaking several more times with Webb, met 
with UMWA President Roberts. 
 Lucha, General Manager Ho-dack, Roberts, and Webb were present.  Roberts noted that the 
Ruffner employees were unhappy 
with the agreement and ques-tioned whether it could be changed.  Lucha responded that the 

Company was willing to discuss making changes so long as it 
was moving ﬁa dollar from one pocket to anotherﬂ within the 
agreement. Roberts asked for some
 time to see if he could make 
any suggestions and Lucha agr
eed. The parties met a second time. Roberts, noting that employees were specifically upset 

with the work schedule provisions, suggested some other 
schedules. Lucha noted that th
e revised schedules were too expensive. Roberts then advised that it was the Union™s posi-
tion that the agreement needed to
 be ratified.  Lucha pointed out that the parties had negotiated for a new mine and that did 
not require ratification. Lucha and Roberts had severa
l telephone conversations and finally on or about February 8, 
2002, Robert directly stated to 
Lucha that it was the position of the International that the 
 MINE WORKERS (ARCH OF WEST VIRGINIA) 413agreement was not binding because it was not ratified.  Because 
of the Union™s action, the Company has taken no steps to open 
the Guyan mine. 
President Roberts was advised 
by local union officials that 
they did not like the agreement.  Roberts then ﬁasked a number 
of questionsﬂ and, in early December, directed a ratification 
vote.  Roberts did not identify w
hom he questioned or what he 
asked.  Roberts testified that 
it was his opinion that Guyan was 
not a new mine, that it was a ﬁrelocation of an existing bargain-
ing unit,ﬂ but neither Roberts nor Lucha assert the Roberts 
made any demand to alter the language of the MOU which 
specifically provides that ﬁGuyan will be opened as a new 
mine.ﬂ The National Agreement 
does not define what consti-
tutes a relocation; it is not ﬁspelled out specifically.ﬂ 
Although Roberts testified, and the UMWA constitution spe-
cifically provides, that agreem
ents under which unit employees 
work must be ratified by those employees (see art. 19), Roberts 
acknowledged that when the Union is bargaining regarding a 
new mine ﬁwe don™t put that to a ratification vote because there 
isn™t anyone in the bargaining unit.ﬂ  Appendix A of the MOU 
and Webb™s testimony confirm that no employee from the 
Ruffner mine can be involuntarily transferred.  Employees bid 
on positions at the new Guyan mine in accord with the priori-
ties set out in appendix A. Webb acknowledged that when he signed the agreement 
ﬁthere was going to be no ratification.ﬂ  He then testified that he 
ﬁoversteppedﬂ his authority by signing the agreement without 

making it subject to ratification.  I do not credit that testimony.  
Webb acknowledged that he had reported on the progress of negotiations to Barnett and, prio
r to November 6, advised both Barnett and Roberts that the par
ties were preparing to sign an agreement.  On November 6, ther
e were three representatives of 
the International Union present, Webb, Wright, and Interna-
tional Representative Bernard Evans.  Both Webb and Wright, 
who did not testify, signed the MOU. 
B.  Contentions of the Parties The Union, in its brief, cites its constitution and article 
XXIX or the National Agreement.  The constitution, in article 
19, provides that proposed contracts shall be submitted to ﬁa 
ratification vote by all members covered by the proposed 
agreement.ﬂ Article XXIX of the National Agreement provides 
that it is subject to ratification by ﬁthe membership covered 
hereby.ﬂ Counsel argues that, because no provision of the MOU 
modified this language, article
 XXIX was effectively included 
in the agreement, that its negotiator had no authority to waive 

ratification, and that the Company ﬁhad no reasonable basis for 
believing Webb could waive ratification.ﬂ The foregoing argument ignores the specific language in 
paragraph 1 of the MOU that ﬁGuyan will be opened as a new 
mine.ﬂ Although Roberts testified that he considered Guyan to 
be a ﬁrelocation,ﬂ he acknowledged that when negotiating for a 
new mine, ﬁwe don™t put that to a ratification vote because 
there isn™t anyone in the barg
aining unit.ﬂ  Thus, consistent 
with testimony of both Robert
s and Webb, article XXIX would not be applicable to a new mine because, until employees are 
hired, there are no ﬁmembers covered by the proposed agree-
ment.ﬂ The Union, notwithstanding the ﬁnew mineﬂ provision in the 
MOU, argues that a ratification vote was required because 
Guyan was ﬁdedicated to the Ruffner bargaining unit.ﬂ  The 
MOU, in appendix A, does give the first preference for em-
ployment at the Guyan mine to current employees at the Ruff-
ner mine; however, to quote Webb, until the mine is opened 
ﬁyou can™t identify who is going to go.ﬂ  Insofar as an insuffi-
cient number of Ruffner employees were to apply to work at 
Guyan, employees from the various panels identified in appen-
dix A would be offered positions in the priority established by 
the appendix. Whether those employees are willing to work 
under the UMWA contract to which the parties agreed on No-
vember 6 is not known because they were not notified of the 
ratification vote.  The foregoing scenario confirms the rationale 
behind the absence of ratification of an agreement covering a 
new mine.  Until employees are hired, there are no ﬁmembers 
covered by the proposed agreement.ﬂ 
The Union also argues that upon principles of equity the 
MOU should not be imposed ﬁove
r the affected workers™ objec-tions.ﬂ Citing Teamsters Local 287 (Reed & Graham)
, 272 NLRB 348 (1984), the Union argues that recision may be or-
dered due to mutual mistake.  
The problem with this argument 
is that there was no mistake.  The parties negotiated an agree-

ment for a new mine. The General Counsel and the Charging Party argue that 
Webb had both actual and apparent authority.  The General 
Counsel notes that Webb informed Roberts that the parties were preparing to sign an agreement and that, on November 6, not 
one but three International representatives were present. 
The Charging Party, noting that Don Barnett was aware that 
Webb was going to attend the ne
gotiations and that Webb re-ported upon the progress of the negotiations to Barnett and 

Roberts, argues that the Uni
on™s assertion that Webb and Wright lacked authority to bind the Union is without legal 
merit. In support of this argument, the Charging Party cites 
Carpenters Local 405
, 328 NLRB 788 (1999), in which the 
administrative law judge cited longstanding Board precedent as 
follows:  To borrow from Sunset Line and Twine Co., 79 NLRB 1487, 1509 (1948), it is of no consequence that Respondent had ﬁnot 
specifically authorized or indeed may have specifically for-
bidden the act in question. It is enough if the principal actually 
empowered the agent to repres
ent him in the general area 
within which the agent acted.ﬂ [Id. at 792, citations omitted.] 
C.  Analysis and Concluding Findings Board precedent makes clear that ratification is an internal 
union procedure and that, unle
ss made an express condition precedent to an agreement, it is unnecessary.  
Beatrice/Hunt-Wesson
, 302 NLRB 224 fn. 1 (1991); 
Williamhouse-Regency of Delaware, 297 NLRB 199 fn. 5 (1989), enfd. 915 F.2d 631 
(11th Cir. 1990). Notwithstanding the minor discrepancies regarding exactly 
what was said at the bargaining table, it is undisputed that the 
Company was seeking various 
deviations from the National 
Agreement since it could not operate the Guyan mine profitably 
without those deviations and th
at Webb, an experienced nego-tiator with the UMWA, was concerned that, if the deviations 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 414were not given so that the Ruffner employees got those jobs, 
ﬁthe Employer would contract
 it [the Guyan Mine] out and 
operate it non-Union.ﬂ Thus, on behalf of the UMWA, he and 

Regional Director Wright agreed to the deviations. The Union™s negotiator established the parameters for the 
negotiations. Whether the parties could have achieved their 
objectives by bargaining for a ﬁrelocationﬂ or, as Lucha initially 
suggested, bargaining changes that would apply to Ruffner and 
then ﬁabsorb[ing] this Guyan propertyﬂ is academic. Webb 
rejected that suggestion. Webb,
 by his own admission, advised 
Lucha that the parties would be bargaining regarding ﬁnew 
properties and an agreement for those new properties.ﬂ The 
MOU that they negotiated, pursuant to Webb™s proposal, af-
fects only those ﬁnew properties.ﬂ It provides that ﬁGuyan will 
be opened as a new mine.ﬂ The Union now contends that neither Wright nor Webb had 
the authority to enter into the 
agreement without ratification. Although Webb testified that Wright was present to try to con-

vince Woods and Horton to suppor
t the agreement, there would have been no reason for him to sign the document if that had 
been the reason for his presence.
 Woods™ testimony establishes 
that Wright was present to ma
ke ﬁa signed deal.ﬂ Regional Director Wright did not testify. The Union proposed, and the 
Company agreed, that the parties bargain an agreement cover-
ing a ﬁnew mine.ﬂ  They did so, and that is what the MOU 
states. Webb and Woods, although denying that an absence of 
ratification was mentioned, agree that Webb was negotiating 
regarding ﬁnew properties.ﬂ  Bo
th Roberts and Webb confirmed that agreements for new mines do not require ratification. 
Kasser Distiller Products, 307 NLRB 899, 905 (1992), citing 
University of Bridgeport, 229 NLRB 1074 (1977):   [T]he Board has long held that an agent appointed to negotiate 

a collective-bargaining agreement . . . is deemed to have ap-
parent authority to bind his principal in the absence of clear 
notice to the contrary. 
 There is not a scintilla of evid
ence that the Company received 
any notice whatsoever that Webb did not have full authority to 
conclude the agreement that he negotiated.  Unlike 
State County Employees AFSCME Council 71 (Golden Crest)
, 275 NLRB 49 (1985), there is no evidence that the Company ﬁwas 
aware or reasonably should have 
been aware that the authority 
of the union negotiators was limited to negotiations and could 
not, in the absence of ratification, bind the Union to a contract.ﬂ 
Id. at 50.  Even if there had been some question regarding 
Webb™s authority, the presence of and participation by Wright 
in the meeting, at which Lucha read the MOU and altered the 
signature because ﬁonly the International can bind itself to an 
Agreement,ﬂ would foreclose any inquiry regarding Webb™s 
authority.  Both Webb and Wright signed the agreement that, 
by its terms, established work
ing conditions at a new mine.  
Ratification was not a condition of the agreement.  Ratification 
is not required for new mines. The Respondent Union, by pros
pectively refusing to adhere 
to the terms of the Memorandum of Understanding and by re-
pudiating it, violated Section 8(b)(3) of the Act. Contrary to the argument of the Respondent Union regarding 
ﬁequity,ﬂ in making the foregoi
ng finding, I am not imposing upon employees at the Ruffner mine any terms or conditions of 
employment which they rejected when refusing to ratify the 
agreement.  The agreement applied to a new mine and was not 
subject to ratification. Employees from the Ruffner mine who 
are willing to work under the terms embodied in the MOU may 
transfer and work at the new Guyan mine.  Those who object to 
working under the terms that the parties negotiated may elect 
not to work there. CONCLUSION OF LAW By refusing to adhere to a
nd by repudiating the Memoran-
dum of Understanding that it executed on November 6, 2001, 
the Respondent has engaged in unfair labor practices affecting commerce within the meaning of
 Section 8(b)(3) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 
desist therefrom and to take cer
tain affirmative action designed to effectuate the policies of the Act. Because of the Respondent™s 
unlawful actions, the Company 
has taken no steps to open the Guyan mine. 
The Respondent, having repudiated the Memorandum of 
Understanding that it executed on November 6, 2001, and hav-

ing refused to adhere to that agreement, it must advise the 
Company that it will honor the agreement and, if the Company 
opens the Guyan mine, the Respondent Union must give full 
force and effect to the Memorandum of Understanding. The Respondent will also be ordered to post an appropriate 
notice. ORDER The Respondent, United Mine Workers of America, its offi-
cers, agents, successors, and assigns, shall 
1.  Cease and desist from (a) Repudiating and refusing to adhere to the collective-bargaining agreement reflected in the Memorandum of Under-standing that it entered into with Apogee Coal Company d/b/a 
Arch of West Virginia on November 6, 2001. (b) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Notify Apogee Coal Company d/b/a Arch of West Vir-
ginia that it will honor the collective-bargaining agreement 
reflected in the Memorandum of Understanding that it executed 
on November 6, 2001, and, if the Company opens the Guyan 
mine, give full force and effect to that agreement. 
(b) Within 14 days after service by the Region, post copies 
of the attached notice marked ﬁAppendix.ﬂ
3  Copies of the no-
tice, on forms provided by the Re
gional Director for Region 9,                                                           
 3  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a
 Judg-ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MINE WORKERS (ARCH OF WEST VIRGINIA) 415after being signed by the Respondent™s authorized representa-
tive, shall be posted by the 
Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous 

places at the offices and meeting halls of Local 5958 and at all 
places at the Ruffner mine where notices to members and em-
ployees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  